Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1126

IN RE JOHN H. BRANSON
                                                    2018 DDN 301
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 438765

BEFORE: Beckwith, Associate Judge, and Nebeker and Ferren, Senior Judges.

                                   ORDER
                           (FILED – December 20, 2018)

       On consideration of the certified order of the state of Maine suspending
respondent from the practice of law in that state based on a disability; this court’s
October 29, 2018, order suspending respondent and directing him to show cause why
he should not be indefinitely suspended pursuant to a disability suspension under
D.C. Bar R. XI § 13 as reciprocal discipline; and the statement of Disciplinary
Counsel; and it appearing that respondent did not file a response to the court order
or the required D.C. Bar R. XI § 14 (g) affidavit, it is

       ORDERED that John H. Branson is hereby indefinitely suspended from the
practice of law in the District of Columbia pursuant to D.C. Bar R. XI § 13. It is

       FURTHER ORDERED that respondent’s attention is directed to the
requirements of D.C. Bar R. XI § 13 (g) for reinstatement, as well as D.C. Bar R. XI
§ 14 relating to suspended attorneys and to the provisions of Rule XI § 16 (c) dealing
with the timing of eligibility for reinstatement as related to compliance with D.C.
Bar R. XI § 14, including the filing of the required affidavit.


                                 PER CURIAM